EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1

TO THE

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

AMENDMENT NO. 1 TO THE MEMBERSHIP INTEREST PURCHASE AGREMENT, dated November 7,
2017 among 1847 Fitness, Inc., a Delaware corporation (the “Buyer”), Central
Florida Health Clubs, LLC d/b/a Gold’s Gym Orlando, a Florida limited liability
company (“CFHC”), CLFL, LLC d/b/a Gold’s Gym Clermont, a Florida limited
liability company (“CLFL”), MTDR LLC d/b/a Gold’s Gym Mt. Dora, a Florida
limited liability company (“MTDR”), SCFL, LLC d/b/a Gold’s Gym St. Cloud, a
Florida limited liability company (“SCFL,” and together with CFHC, CLFL, MTDR,
each a “Company” and collectively, the “Companies”), and the Sellers listed on
the signature page hereto (the “Sellers” and collectively with the Buyer and the
Companies, the “Parties”).

 

BACKGROUND

 

A. The Parties have previously entered into that certain Membership Interest
Purchase Agreement, dated as of July 7, 2017 (the “Membership Interest Purchase
Agreement”).

 

B. The Parties desire to amend the Membership Interest Purchase Agreement to
provide for an adjustment to the Cash Portion of the Purchase Price to account
for certain renovations at MTDR and CLFL occurring before the Closing.

 

C. Pursuant to Section 8.3 of the Membership Interest Purchase Agreement, the
Membership Interest Purchase Agreement may be amended by the Parties only by an
instrument in writing signed on behalf of the Buyer, the Companies and the
Sellers.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to the following:

 

1. Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Membership Interest Purchase Agreement, as
applicable.

 



 

1


   



 

2. Amendments. A. The following new subsection (e) is hereby added at the end of
Section 2.2 of the Membership Interest Purchase Agreement:

 

“(e) Adjustment for Certain Locker Room Renovations. The Cash Portion shall be
increased by an amount equal to the aggregate amounts actually paid by MTDR and
CLFL to third parties on or prior to the Closing Date for locker room
renovations (collectively, the “Renovation Payments”); provided, however, that
the amount of such increase shall not exceed One Hundred Thousand Dollars
($100,000) in the aggregate; and provided, further, that the amount of such
increase shall be reduced, on a dollar for dollar basis, to the extent that the
Sellers directly receive the benefit of any of the Annual Fee Billings due from
MTDR’s and CLFL’s members in mid-January, 2018. At Closing, Sellers shall
provide Buyer with reasonable documentation evidencing that such Renovation
Payments have been made. After Closing, Buyer shall be solely responsible for
the payment of any remaining amounts due to third parties in connection with the
completion of such locker room renovations.”

 

B. Section 7.2(h) as set forth in the Membership Interest Purchase Agreement,
shall be amended and restated in its entirety to read as follows:

 

“(h) The Buyer shall have received a cash loan, from 1847 Holdings in the amount
of at least $6,407,407; and any Seller who receives Buyer Shares shall have
entered into a stockholders’ agreement with 1847 Holdings, being the only other
stockholders of the Buyer, in form and substance reasonably satisfactory to such
Sellers, which provides, inter alia, that such Sellers shall have no obligation,
directly or indirectly, to personally guaranty any amount(s) of the Buyer’s
indebtedness.”

 

3. Effect of Amendment. Except as amended as set forth above, the Membership
Interest Purchase Agreement shall continue in full force and effect.

 

4. Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

5. Governing Law. This Amendment will be governed by, and construed and enforced
in accordance with, the Laws of the State of Florida, without giving effect to
any choice of Law or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Florida.

 

[Remainder of Page Intentionally Left Blank]

 



  2

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 1 to the
Membership Interest Purchase Agreement as of the date first written above.

 

 



 

BUYER:

 

1847 FITNESS, INC.

 

 

 

 

 

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

Chief Executive Officer

 

 

 

 

COMPANIES:

 

CENTRAL FLORIDA HEALTH CLUBS, LLC

 

 

 

 

By:

/s/ Pleasant A. Lewis III

 

 

Name:

Pleasant A. Lewis III

 

 

Title:

Manager

 

 

 

 

 

 

CLFL, LLC

 

 

 

 

 

 

By:

/s/ Pleasant A. Lewis III

 

 

Name:

Pleasant A. Lewis III

 

 

Title:

Manager

 

 

 

 

 

 

MTDR LLC

 

 

 

 

 

 

By:

/s/ Pleasant A. Lewis III

 

 

Name:

Pleasant A. Lewis III

 

 

Title:

Manager

 

 

 

 

 

 

SCFL, LLC

 

 

 

 

 

 

By:

/s/ Pleasant A. Lewis III

 

 

Name:

Pleasant A. Lewis III

 

 

Title:

Manager

 





 





  3

   



 



 

SELLERS:

 

/s/ Pleasant A. Lewis III

 

PLEASANT A. LEWIS III

 

/s/ Kenneth L. Cummings

 

KENNETH L. CUMMINGS

 

GGWH INVESTOR GROUP, LLC

 

By:

/s/ Brett Bossung

 

Name:

Brett Bossung

 

Title:

Authorized Signatory

 

GGWH-CLE INVESTOR GROUP, LLC

 

By:

/s/ Brett Bossung

 

Name:

Brett Bossung

 

Title:

Authorized Signatory

 

GGWH-MTDR, LLC

 

By:

/s/ Brett Bossung

 

Name:

Brett Bossung

 

Title:

Authorized Signatory

 

GGWH-STC, LLC

 

By:

/s/ Brett Bossung

 

Name:

Brett Bossung

 

Title:

Authorized Signatory



 

 



4



 